Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2 and 4-25 are pending in the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered.
 
Election/Restrictions
In response to Election of Species Requirement dated March 27, 2020, Applicant elected the species of Compound 1-32 (found on page 206 of the instant specification),

    PNG
    media_image1.png
    176
    366
    media_image1.png
    Greyscale

on May 22, 2020.  


Rejections made in the previous Office Action that do not appear below have been overcome by Applicant’s amendments to the claims.  Therefore, arguments pertaining to these rejections will not be addressed.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 22, the next to the last line of page 32, the language “Preparation of” should be deleted for the sake of clarity.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 17-20 and 23-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banno et al. {US Patent 8,436,043}. 
Banno et al. ‘043 disclose, for instance, Example A94 (column 275), Example A140 (column 355), etc., which are embraced by the currently amended claimed invention,

    PNG
    media_image2.png
    351
    391
    media_image2.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image3.png
    151
    320
    media_image3.png
    Greyscale
, 
wherein A1=CR6; A2=CR6; A3=CR6; A4=CR6 and R6=H; 
X= -O-; 
Y= -CH2-; 
R1=heteroaryl (i.e., benzofuranyl) substituted with C1 alkyl; 
R2=
    PNG
    media_image4.png
    105
    130
    media_image4.png
    Greyscale
; 
R3=H; 
R4=H; 
R5=-CH2CH2CO2R10;
R7=H; R8=H; R9=H; and R10=H},

		
    PNG
    media_image5.png
    347
    399
    media_image5.png
    Greyscale

{a compound of instant formula (I), 
    PNG
    media_image3.png
    151
    320
    media_image3.png
    Greyscale
, 
wherein A1=CR6; A2=CR6; A3=CR6; A4=CR6 and R6=H; 
X= -CH2-; 
Y= -CH2-; 
R1=heteroaryl (i.e., indolyl) substituted with halo and 
C1 alkyl; 
R2= C4 alkyl; 
R3=H; 
R4=H; 
R5=-CH2CH2CO2R10;
and R10=H}.

Banno et al. ‘043 also disclose pharmaceutical compositions comprising his compounds together with pharmaceutically acceptable carriers (column 37, lines 24-67; and column 38, lines 1-53), which compounds have glucagon antagonistic action and are useful for treating diabetes, hypertension, neuropathy, etc. (column 1, lines 9-11; column 39, lines 45-67; and column 40, lines 1-40).  Therefore, Banno et al. ‘043 anticipate the instant currently amended claimed invention.


Response to Arguments
Applicant’s arguments filed October 20, 2021 have been fully considered. Applicant argues that Banno et al. ‘043 fail to disclose or suggest the technical feature that “R2 is not C1-6 alkyl when one of X and Y is a direct bond and the other one of X and Y is -CH2-” as recited in amended claim 1.
In response, Banno et al. ‘043 disclose a number of compounds that anticipate the instant currently amended claimed invention.  Only two of several such anticipatory compounds in Banno et al. ‘043 are illustrated above.  The three (3) provisos at the end of currently amended claim 1 do not circumvent these anticipatory compounds.  Therefore, Applicant’s arguments are not persuasive.


Allowable Subject Matter
The elected species of Compound 1-32 (found on page 206 of the instant specification) is allowable over the prior art of record.

Claims 7-16 and 21 and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



October 26, 2021
Book XXVI, page 92